DETAILED ACTION
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/2020.

Claims 11-16 and 22-24 are currently pending and are addressed below.
Claims 19-21 have been canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities: The claim is dependent on a withdrawn claim. It is understood the claim should have been withdrawn due to dependence of withdrawn invention group.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-16 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.
Claim 11 recites the limitation “The mobile apparatus, comprising" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the received operational data" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the limitation “with the received operational data” is unclear. It is unclear if there is any specific operational data that should be identified. It is understood that the system receives control commands to operate. 
Claim 13 recites the limitation “the received operational data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
substantially" in claim 22 is a relative term which renders the claim indefinite.  The term "level" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation is understood as a type of suspension system that reduces cabin movement relative to the traveled ground. 
Examiner’s Note: Adding details of how the sensors are used to perform leveling would help alleviate the unclarity of the language. 
Regarding claim16, the phrase "can for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The claim is understood to incorporate some type of limiter component. 

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5822891 (“Fuji”) in further view of US 20160280292 (“Satzler”).

As per claim 11 Fuji discloses the mobile apparatus, comprising [Fig. 2, 13]: 
a main frame with displacing elements comprising wheels or caterpillars [Fig. 2, 13];
a sub-frame [Fig. 13.1d upper structure] connected rotatably to the main frame [Fig. 13.1e undercarriage]; 
an operating arm connected to the sub-frame and adapted to be connected to an
implement [Fig. 13.1a, 1b, 1c]; and
wherein a control system is configured to control a damping system in accordance with the received operational data [Fig. 1 hydraulic control unit].
	Fuji is not explicit on a damping system between the main frame and at least one displacing element for damping the movement of the main frame relative to the displacing 
Satzler discloses a damping system between the main frame and at least one displacing element for damping the movement of the main frame relative to the displacing element [¶ 24 active suspension system, Fig. 2]; 
operational data for controlling the dampening system [¶ 26 relies mainly on a position sensor, an accelerometer… active suspension system, and processing unit]; and 
wherein the damping system is active between the main frame and all displacing element [¶ 31, Fig. 1, Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fuji with the teachings of Satzler to utilize an active dampening system on a tractor vehicle for purposes of increasing operator comfort while operating on uneven terrains by adapting the suspension to the environment. 

As per claim 22 Fuji discloses a mobile apparatus comprising: 
a main frame [Fig. 6];
displacing elements comprising wheels or caterpillars [Fig. 6.1e]; 
a sub-frame connected rotatably to the main frame [Fig. 13.1e undercarriage];
an operating arm connected to the sub-frame [Fig. 5-6];
drive members configured to move the operating arm [Fig. 13.1a, 1b, 1c];
operating instruments controllable by a driver and provided close to a driver position on the sub-frame [1;54 operator, Fig. 2].  

position of the main frame or sub-frame; a control system configured to receive the measuring position data from the measuring instrument; and configured to substantially level the main frame or sub-frame by controlling the damping system in accordance with the received measuring position data.
Satzler discloses to a damping system between the main frame and at least one displacing element for damping the movement of the main frame relative to the displacing element [¶ 24 active suspension, Fig. 2]; 
a measuring instrument provided for measuring position data representative of the
position of the main frame or sub-frame [¶ 25 position sensor]; 
a control system configured to receive the measuring position data from the measuring instrument [¶ 25 processing unit, microprocessor]; and 
configured to substantially level the main frame or sub-frame by controlling the damping system in accordance with the received measuring position data [¶ 24 active suspension… limits amplitude].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fuji with the teachings of Satzler to utilize an active dampening system on a tractor vehicle for purposes of increasing operator comfort while operating on uneven terrains by adapting the suspension to the environment. 

As per claim 12 Fuji is not explicit to however Satzler discloses further wherein a measuring instrument is integrated into the damping system [¶ 24 position sensor Fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fuji with the teachings of Satzler to utilize an active dampening system on a tractor vehicle for purposes of increasing operator comfort while operating on uneven terrains by adapting the suspension to the environment. 

As per claim 13 Fuji is not explicit to however Satzler discloses further wherein the displacing elements comprise at least a first and a second displacing elements, and wherein the damping system comprises [¶ 24 suspension for two track tractor, Fig. 2, Fig. 5]: 
a first damping unit between the main frame and the first displacing elements for damping the movement of the main frame relative to the first displacing elements [¶ 32 active suspension system, hydraulic cylinder (on each side for each track)]; and 
a second damping unit between the main frame and the second displacing elements for damping the movement of the main frame relative to the second displacing elements independently of the first damping unit [¶ 32 active suspension system, hydraulic cylinder (on each side for each track)]; and
wherein the control system is configured to control the first and second damping units in accordance with the received operational data [¶ 33 hydraulics constitute a counterbalance moment mechanism for active suspension]; 
wherein a first measuring instrument for measuring a position of the main frame relative to the first displacing elements is integrated into the first damping unit; and a second measuring [¶ 33 for active suspension system].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fuji with the teachings of Satzler to utilize an active dampening system on a tractor vehicle for purposes of increasing operator comfort while operating on uneven terrains by adapting the suspension to the environment. 
As per claim 14 Fuji discloses further wherein the damping system comprises one or more of the following: 
at least one damping unit comprising a cylinder or a bellows under pressure [2;64-67 slowdown control, 3;35-38 hydraulic actuators]; and 
at least one damping unit with associated damping characteristic, wherein the control system is configured to set the or each damping characteristic [Fig. 1 hydraulic control unit]. 
	As per claim 15 Fuji is not explicit to however Satzler discloses further wherein the damping system comprises a plurality of damping units and that the control system is configured to block one or more of the damping units in a blocked position, which blocked position can for instance be a high blocked position, in which the main frame is located in a highest position relative to the displacing elements, a low blocked position, in which the main frame is located in a lowest position relative to the displacing elements, or a blocked intermediate position located between the highest and lowest position [¶ 26 stop pad, Fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fuji with the teachings of Satzler to utilize an active dampening system on a tractor vehicle for purposes of increasing operator comfort while operating on uneven terrains by adapting the suspension to the environment. 
As per claim 24 Fuji is silent to the specifics however Satzler discloses further wherein the damping system comprises a double wishbone or spring-mounted axle or other independent suspension system [¶ 24 active suspension system, ¶ 30 two tract tractor, axle assembly].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fuji with the teachings of Satzler to utilize an active dampening system on a tractor vehicle for purposes of increasing operator comfort while operating on uneven terrains by adapting the suspension to the environment. 

Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5822891 (“Fuji”) view of US 20160280292 (“Satzler”) in further view of US 20130149095 (“Huissoon”).

As per claim 16 Fuji in silent to however Satzler discloses further a control system to block the damping system [¶ 26 stop pad, Fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Fuji with the teachings of Satzler to utilize an active dampening system on a tractor vehicle for purposes of increasing operator comfort while operating on uneven terrains by adapting the suspension to the environment. 
Fuji in view of Satzler is silent to however Huissoon discloses further wherein the control system is configured to set the blocker in accordance with angle data representative of the rotation of the sub-frame relative to the main frame [¶ 44 blocking device is provided between the two frames, ¶ 89 angle for automatic rotation blocking, ¶ 93, Fig. 10].


	Additional Art to Consider
Application Pub. No. 20130192905 is referenced by prior art cited Satzler for general components of displacement configurations on a tractor. Application is considered pertinent to current application for disclosing known displacement means of a tractor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/
 Examiner, Art Unit 3662                                                                                                                                                                                            
/TUAN C TO/            Primary Examiner, Art Unit 3662